Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
---Claim 19 L1-2 recites “wherein the seat insert is formed from PTFE, fluoropolymer, a perfluoropolymer, PTFE, PVF, PVDF, PCTFE, PFA, FEP, ETFE, ECTFE, PCTFE” notice that PTFE and PCTFE are repeated, the Office suggests deleting one of the two instances. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 L3 and L4 recites multiple instances of “such as”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following 
Claim(s) 20, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-11 and 19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Sarcelle (FR 2 512 157).
Regarding claim 1, Sarcelle (FR 2 512 157) teaches in Figs. 1-2 (see at least Fig. 2) of a valve, comprising: a valve body (body 1); a ball (spherical shutter 5) selectively rotatable within the valve body; a seat (end piece 2) formed within the valve body and comprising a cavity (see the space where at least a portion of seat insert 13 resides) having an angled wall (frustoconical face 18); and a seat insert (seat 13) at least partially disposed within the cavity and having a first sealing surface (concave spherical face 16) that forms a first sealing interface with the ball to prevent leakage through a first leakage path (see at least Fig. 2) and a second sealing surface (furstoconical bearing surface 17) that forms a second sealing interface with the angled wall to prevent leakage through a second leakage path (see at least Fig. 2, see also at least L13 - L74 of Sarcelle for more details). Thus, the device of Sarcelle meets all the limitations of claim 1. 
Regarding claim 2 and the limitation of the valve of claim 1, wherein first sealing surface is curved, planar, or combinations thereof; the device of Sarcelle meets this limitation as shown in at least Fig. 2. 
Regarding claim 3 and the limitation of the valve of claim 1, wherein the second sealing surface comprises a complementary profile to the angled wall; the device of Sarcelle meets this limitation as shown in at least Fig. 2.
Regarding claim 4
Regarding claim 6 and the limitation of the valve of claim 1, wherein the seat insert comprises a first major surface (in Fig. 2, see the rightmost vertical surface of seat 13 near ball 5) and a second major surface (in Fig. 2, see the either one of the left vertical surface of seat 13 near end piece 2), wherein the first sealing surface is disposed between the first major surface and the second major surface, and wherein the second sealing surface is disposed between the first major surface and the second major surface.
Regarding claim 7 and the limitation of the valve of claim 6, wherein the first sealing surface is opposite the second sealing surface; the device of Sarcelle meets this limitation as shown in at least Fig. 2. 
Regarding claim 8 and the limitation of the valve of claim 7, wherein the first sealing surface and the second sealing surface form a sealing angle; the device of Sarcelle meets this limitation as shown in at least Fig. 2.
Regarding claim 10 and the limitation of the valve of claim 1, wherein the valve body comprises a fixing plate (see the annular plate-like structure of the valve body adjacent seat 13 and O-ring 15 that aids in fixing/mounting the seat insert 13 and O-ring 15); the device of Sarcelle meets this limitation as shown in at least Figs. 1-2.
Regarding claim 11 and the limitation of the valve of claim 10, wherein the fixing plate forms a secondary cavity (see the cavity where O-ring 15 resides) within the cavity of the seat; the device of Sarcelle meets this limitation as shown in at least Fig. 2. 
Regarding claim 19, as best understood by the Office, and the limitation of the valve of claim 1, wherein the seat insert is formed from PTFE, a fluoropolymer, a perfluoropolymer, PTFE, PVF, PVDF, PCTFE, PFA, FEP, ETFE, ECTFE, PCTFE, a . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarcelle (FR 2 512 157) in view of Schaumburg (DE 41 43 306).
Regarding claim 20, the device of Sarcelle fails to disclose the limitation of “the valve of claim 19, wherein the seat insert is formed from a material modified with at least one filler”. However, reinforced PTFE (PTFE with a filler) used as the material for the seat/seal for cryogenic applications are known in the art.
Schaumburg (DE 41 43 306) teaches in at least Figs. 1-2 and in the abstract of a rotary ball valve used for low temperature service (such as cryogenics) comprising a seat/seal 6 made of PTFE or PTFE with a filler capable of operating at -50oC to -250oC. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the PTFE seat insert 13 of Sarcelle to be a PTFE with a filler in a similar manner as taught by Schaumburg, since PTFE and reinforced PTFE are known suitable alternative materials for seal/seat of a rotary valve used for cryogenic applications (see MPEP 2144.07); additionally the use of PTFE with a filler (often carbon, graphite or fiberglass) aids in reinforcing the PTFE material Thus, the device of the combination of Sarcelle and Schaumburg meets all the limitations of claim 20.           

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarcelle (FR 2 512 157).
Regarding claims 5 and 9, the device of Sarcelle fails to explicitly disclose the limitations of “the valve of claim 4, wherein the angled wall forms an angle with a longitudinal axis that is at least 5 degrees and not greater than 90 degrees” (claim 5) and “the valve of claim 8, wherein the sealing angle is at least 45 degrees and not greater than 135 degrees” (claim 9). However, notice in at least Fig. 2 that the angled wall angle and the sealing angle are within the claimed range with the angled wall being an acute angle (about 45 degrees) and the sealing angle being approximately a right angle (about 90 degrees). Additionally, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP 2144.04(IV)(A)]. Additionally, notice that the applicant does not discloses in the specification the criticality of the angled wall angle (see at least Para. [0011]) and the sealing angle (see at least Para. [0014]) being in the claimed range. As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the relative size/shape/orientation of the angled wall 18 and the first and second sealing surfaces Thus, the modified device of Sarcelle meets all the limitations of claims 5 and 9.  

Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are Sarcelle (FR 2 512 157), Schaumburg (DE 41 43 306), Kindersley (US 4,258,900), Bach Cantenys (US 2020/0386324), Mircea (US 9,982,789), Kaiser (US 3,097,823), Urban (US 3,458,171), Barker (GB 2 030 270) and Sugita (JP 2007-232019). Schaumburg teaches of a rotary ball valve used in cryogenic application showing the general state of the art. Notice that while a spring is used to bias at least one seat, the device lacks the claimed angled wall, the fixing plate, the secondary cavity and the interaction of the spring with the seat and the angled wall. Mircea teaches of a ball valve assembly with a valve seat comprising an integral U-shape and spring similar to an embodiment of the claimed invention. Notice that Mircea lacks the claimed angled wall among other claimed structures. Bach Cantenys, Kaiser and Baker teaches of various examples of ball valves comprising composite valve seats Urban and Sugita teaches of another example of ball valves, this time with the valve body/seat forming a cavity with angled walls for the seat insert in a similar manner similar to a key feature of applicant’s invention. Notice that while the angled wall is shown, its purpose is different to applicant’s invention (the angled wall in applicant’s disclosure is used to compensate for thermal shrinking of the seat insert whereas Urban and Sugita are used to allow tilting of the seat insert and prevent extrusion) and they lack the fixing plate, secondary cavity and spring as claimed. Sarcelle teaches of a ball valve assembly used in cryogenic applications that comprises an angled wall to address the issue of thermal shrinking of the seat insert in a similar manner as applicant’s invention. However, notice that Sarcelle fails to disclose the particular location and function of the spring as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the valve (100) comprising the ball (106), the seat (108), the cavity (110), the angled wall (118), the seat insert (112), the first sealing surface (124), the first leakage path (1), the second sealing surface (126), the second leakage path (2), the fixing plate (128), the secondary cavity (130) and the spring (132) in .           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.